Title: From George Washington to William Livingston, 5 April 1779
From: Washington, George
To: Livingston, William


Dear Sir
Head Quarters Middle Brook 5th April 1779.
I have been honored with yours of the 30th March.
As I shall be very soon under the necessity of removing the troops at present at and in the neighbourhood of the Minisink settlement, I thought it advisable to give this notice to your Excellency, that you may, if you judge proper, order some Militia to occupy their posts. I have wrote to Govr Clinton upon the same subject. Altho’ the move which the troops are about to make will in fact give as much security to the frontier as by remaining where they are, yet perhaps the inhabitants cannot be made sensible of it, and as the re-settlement and cultivation of that fine Country ought by all means to be encouraged, I submit it to your Excellency’s judgment, to determine, whether any measure will so effectually answer those desirable ends as ordering a few Militia to give the inhabitants protection. I am &.
